Citation Nr: 0125826	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
arthrotomy of the left knee with residual instability, 
currently rated as 20 percent disabling.  

2.  Entitlement to service-connection for degenerative joint 
disease of the left ankle.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from August 1964 to August 1967 
and from February 1969 to January 1972.  

This appeal arose from an April 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
increased evaluation for postoperative arthrotomy of the left 
knee with residual instability and entitlement to service-
connection for degenerative joint disease of the left ankle.  

In his July 2001 VA Form 9 the veteran requested a personal 
hearing before a local VA RO Hearing Officer.  The RO 
scheduled his hearing for September 24, 2001, and notified 
him of the date, time, and location of the hearing, but he 
failed to report for it.  Therefore, since he did not contact 
the RO or the Board to postpone the hearing, or to explain 
his absence or to request that his hearing be re-scheduled, 
the Board deems his request for a RO hearing withdrawn.  See 
38 C.F.R. § 20.702(d) (2001).  


FINDINGS OF FACT

1.  The service-connected postoperative arthrotomy of the 
left knee with residual instability is manifested by pain 
when performing flexion and extension of the left knee; a 
slow gait with a cane and a left leg limp; and soft tissue 
swelling of the knee.  

2.  Service medical records do not show that the veteran 
incurred a left ankle injury.  

3.  The veteran has not been shown by competent medical 
evidence to suffer from degenerative joint disease of the 
left ankle, which can be related to his period of service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative arthrotomy of the left knee with residual 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103A 
and 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59 and 4.71a, Diagnostic 
Code 5257 (2001).

2.  Degenerative joint disease of the left ankle was not 
incurred in service.  38 U.S.C. § 1101, 1110, 1112, 1113, 
1137, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court Of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's postoperative arthrotomy of the left knee with 
residual instability is currently rated as 20 percent 
disabling under Diagnostic Code 5257 for other impairment of 
the knee.  Moderate impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 20 
percent disability evaluation and a 30 percent requires 
severe impairment.  38 C.F.R. § 471a, Diagnostic Code 5257 
(2001).  The Board observes that the words "mild", "moderate" 
and "severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2001).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.2, 4.6 (2001).  

The evidence fails to indicate that the veteran suffers from 
symptoms equivalent to severe left knee impairment as 
required for a 30 percent disability evaluation under 
Diagnostic Code 5257.  The September 1999 VA outpatient 
treatment records show that prosthetics for post left knee 
surgery were issued.  The veteran received gait training.  He 
complained of severe knee pain, which on occasion prevented 
him from getting out of bed in February 2001.  On examination 
there was 1(+) pre-tibial edema.  Furthermore, in May 2001 
the veteran reported severe left knee pain, exacerbated by 
the right foot operation, numerous recent falls and walking.  
He described his pain as 8/10.  Upon examination he had soft 
tissue swelling of the knee.  Moreover, at the January 2001 
VA examination the left knee was bigger than the right knee.  
The veteran had pain when performing flexion and extension of 
the left knee.  His gait was slow with a cane and a limp, 
left leg.  The evidence is not indicative of severe 
disability, which would warrant a higher rating under 
Diagnostic Code 5257.  

The Court has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) it was held that a rating for 
subluxation of a knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 was not "predicated on loss of range of motion, and 
thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do 
not apply."

VA outpatient treatment records show that the diagnoses were 
status post left knee surgery and osteoarthritis in September 
1999.  The January 2001 VA examination diagnosis was 
moderately advanced left knee degenerative joint disease.  
The assessment was degenerative joint disease in February and 
May 2001.  In VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997), the VA General Counsel held that a veteran may 
receive separate ratings in these situations, if he has both 
instability (under Code 5257) and limitation of motion due to 
osteoarthritis (under Code 5003).  But the VA General Counsel 
clarified that a veteran is only entitled to separate ratings 
in these limited instances if he also has sufficient 
limitation of motion to satisfy the requirements for a 
noncompensable rating under the appropriate diagnostic codes, 
here 5260 and 5261.  See VAOPGCPREC 9-98 (August 14, 1998); 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing 38 
C.F.R. §§ 4.14, 4.25.  

VA considers "normal" range of motion in the knee to be from 
0 degrees of extension to 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II (2001).  Flexion of the leg limited 
30 degrees warrants a 20 percent evaluation; flexion limited 
to 15 degrees is given a 30 percent evaluation.  38 C.F.R. § 
4.71a; Diagnostic Code 5260 (2001).  Extension of the leg 
limited to 15 degrees is assigned a 20 percent evaluation and 
extension limited to 20 degrees is assigned a 30 percent 
evaluation.  Extension limited to 30 degrees is assigned a 40 
percent evaluation and extension limited to 45 degrees is 
assigned a 50 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2001).  The January 2001 VA outpatient 
treatment records show that left knee flexion was 5 to 105 
degrees and extension lacked 5 degrees.  As such, there 
continues to be no medical or legal grounds for assigning a 
higher evaluation for the left knee on the basis of his range 
of motion.  

In February and May 2001 old left knee surgical scars were 
noted.  The January 2001 VA examination report indicated that 
there was a scar medially (lateral) on the left knee, 
approximately 12 inches and S shaped.  Another scar on the 
left knee was 2-1/2 inches laterally.  According to the 
applicable criteria, a 10 percent evaluation is warranted for 
scars which are poorly nourished with repeated ulceration or 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Codes 7803, 7804 (2001).  It is noted that 
scars may also be rated based upon limitation of function of 
the part affected.  38 C.F.R. Part 4, Code 7805 (2001).  
However, the veteran's left knee disability is already 
service-connected and evaluated under 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2001).  Therefore, limitation of 
function of the affected part has already been addressed.

The Board finds that the medical findings on examination are 
of greater probative value than the veteran's allegations 
regarding the severity of his for postoperative arthrotomy of 
the left knee with residual instability.  Accordingly, the 
Board finds that a higher evaluation than 20 percent is not 
warranted for postoperative arthrotomy of the left knee with 
residual instability under the regulations.  

Further, the Board finds that VA has satisfied its duties to 
notify and to assist the veteran in this case pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and implementing regulations.  


II.  Left Ankle  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).  

In November 2000 the veteran wrote that his left ankle was 
broken in the military in 1965.  The RO has made numerous 
requests for and obtained the veteran's service medical 
records.  The service medical records do not show that the 
veteran was seen for a left ankle injury or for complaints 
concerning his left ankle.  As these records do not show that 
the veteran sustained a left ankle injury in service an 
examination or opinion is not necessary to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West 1991 & Supp. 2001).  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist the veteran 
has been satisfied pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and implementing regulations.  

The evidence does not show that degenerative joint disease of 
the left ankle was manifested while the veteran was on active 
duty or to a compensable degree within one year after the 
veteran's termination of active duty service.  At the March 
1972 VA examination, two months after his separation from 
service, the veteran did not mention a left ankle injury and 
there were no findings with regard to the left ankle.  VA 
outpatient treatment records, dated September 1999 to 
November 2000, show that the veteran was seen for complaints 
of left ankle pain.  The earliest diagnosis of degenerative 
joint disease of the left ankle was in the January 2001 VA 
examination report.  This was over twenty-eight years after 
his active duty service.  Therefore, it is found that the 
preponderance of the evidence is against the veteran's claim 
for service connection for degenerative joint disease of the 
left ankle on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2001).  


ORDER

An increased evaluation for postoperative arthrotomy of the 
left knee with residual instability is denied.  

Service-connection for degenerative joint disease of the left 
ankle is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


